DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Rejections - 35 USC § 112 6th
Claim limitation “means for” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “for” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since “means for” is not limited to any particular mechanism, the phrase is being interpreted under 35 U.S.C. 112, sixth claims 4, 11, 15, and 17 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Attorney has indicated in the remarks filed 06/22/2021 that the display 119 illustrated in FIG. 7 of the Subject Application, is but one example in the Subject Application of a means for indicating the charging status of a battery unit, among others. Also, retention means has been identified in annotated figure 7 by attorney as a detent type mating protrusion with slot type members on the housings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershberger et al. (WO 2018226945 A1).
Regarding claim 1, Hershberger et al. discloses a surgical instrument (30), comprising: an end effector (56 [0082-0083]) comprising a surgical cutting and fastening device configured to operably support a surgical staple cartridge [0082-0083]; a handle (36/44/50/52), comprising: a proximal end; a distal end a longitudinal axis extending between said proximal end and said distal end (figs. 1-2 and 10-11); a drive system (58) configured to actuate said end effector [0084]; and a battery dock (48) comprising a post (74/82) extending longitudinally, wherein said post battery dock comprises first electrical contacts (76A/B/C), wherein said first electrical contacts are connected to said post (Figs. 8-11 and 13), and wherein said post defines a longitudinal axis; and a battery unit (34) releasably attachable to said battery dock [0077], wherein said battery unit is installed into said battery dock (fig. 11B) along said longitudinal axis (figs. 1-2 and 8-13), and wherein said battery unit comprises: rechargeable battery cells (64); 

a sterile housing (62) configured to receive said non-sterile housing, wherein said sterile housing comprises: a receiving cavity (68/78/114) configured to receive said post from said battery dock; and second electrical contacts (80A/B/C) configured to electrically couple said battery cells of said non-sterile housing to said first electrical contacts of said battery dock when said battery unit is attached to said battery dock [0099]; and a retention member (78/156/158) configured to secure said sterile housing to said battery dock  [0094-0095, 0102-0104, 0112-0113].
Regarding claim 8, Hershberger et al. discloses a surgical instrument (30), comprising: an end effector (56 [0082-0083]) comprising a surgical cutting and fastening device configured to operably support a surgical staple cartridge [0082-0083]; a handle (36/44/50/52), comprising: a drive system (58) configured to actuate said end effector [0084]; and a battery dock (48) comprising a post (74/82) and first electrical contacts (76A/B/C), wherein said first electrical contacts are defined on said post (Figs. 8-11 and 13), and wherein said post defines a longitudinal axis; and a battery unit (34) releasably attachable to said battery dock [0077], wherein said battery unit is attached to said battery dock (fig. 11B) along an 
a first housing (70/72/66), wherein said battery cells are positioned in said first housing ([0087-0089], FIG. 6); and 
a second housing (62) configured to receive said first housing, wherein said second housing is configured to encapsulate said first housing (fig. 6) to create a sterile barrier (figs. 1-2, 6, and 8-13) between said first housing and said second housing, and wherein said second housing comprises: a cavity (68/78/114) configured to receive said post from said battery dock (48); and second electrical contacts (80A/B/C) configured to electrically couple said battery cells of said first housing to said first electrical contacts of said battery dock when said battery unit is attached to said battery dock; and a retention member (78/156/158) configured to secure said second housing to said battery dock  [0094-0095, 0102-0104, 0112-0113].
Regarding claim 15, Hershberger et al. discloses a surgical instrument (30), comprising: an end effector (56 [0082-0083])  configured to operably support a surgical staple cartridge [0082-0083]; wherein said end effector comprises a firing member configured to eject staples from the 
a first housing (70/72/66), wherein said battery cells are positioned in said first housing ([0087-0089], FIG. 6); and 
a second housing (62), wherein said first housing is enclosed within said second housing to create a sterile barrier around said first housing (fig. 6), and wherein said second housing comprises: a cavity (68/78/114) configured to receive said post from said battery dock; and a second electrical contact (80A/B/C) configured to electrically couple said battery cells of said first housing to said first electrical contact of said battery dock when said power unit is attached to said instrument housing; and retention means (78/156/158) for securing said power unit to said instrument housing [0094-0095, 0102-0104, 0112-0113].
Regarding claims 2 and 9, Hershberger et al. discloses battery cells (64) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time [0085-0091].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershberger et al. (WO 2018226945 A1) in view of Stulen et al. (US 20120115005 A1) and further in view of Beckman et al. (US 20160249915 A1).
Regarding claims 1, 8, and 15, Hershberger et al. discloses the invention as substantially claimed. See above.  In the alternative, if it can be argued that Hershberger et al. fails to disclose or teach having the end effector comprises a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge -
Stulen et al. teaches similar surgical tool (10/150) having an end effector (16/140) comprises a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge ([0025-0027], figs. 1-2) and having a battery (111/110) with a battery dock (121/130) battery housing (110) to insert into housing/non-sterile housing (112, [0027-0032], figs. 2-3).
Beckman et al. teaches having an end effector comprises a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a 
Given the suggestion and teachings of Hershberger et al. to have either a drill effector, saw, or stapler, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the end effector to include having a surgical cutting and fastening device and the effector is configured to operably support a surgical staple cartridge; wherein said end effector comprises a firing member configured to eject staples from the surgical staple cartridge for stapling purposes as taught by Stulen et al. and further taught and evidenced by Beckman et al.
Regarding claims 2 and 9, In the alternative, if it can be argued that Hershberger et al. fails to disclose or teach the battery cells are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time- Stulen et al. teaches battery cells (218/318) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time ([0037, 0040, figs. 5 and 9). 
Regarding claims 4-7, 11-14, 17-20, Hershberger et al. teaches having a PCB (72), controller board 66 controlling discharge rate, monitor health of battery, and recharging battery, a rechargeable battery monitored with motor control, status conditions of the battery and the batteries with sensor for providing feedback data [0085-0091].
Hershberger et al. fails to explicitly disclose a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold.
Stulen et al. teaches having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery [0024-
Stulen et al. states:  “controller board (120) may be operable to monitor the general health of battery pack (110). Indeed, controller board (120) may be operable to provide any suitable functionality” [0033]
Beckman et al. teaches having a voltage regulator (22126), a battery such as lithium battery 502/5461/5470 with a means (handle 1100/5310 charge circuit 5471’) for indicating a charging status, [0186-0189, 0220, 0229-0233], a charging station (1106/1700),  of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display (1132/1709) configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system [0195-0214, 0218, 0221,0225, 0238-0240, 0252-0254, 0311], figs. 10-13, 21-37) as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold and teaches adding battery’s 
Given the teachings of Hershberger et al. of having a PCB, controller board  controlling discharge rate, recharging battery, and the batteries with sensor for providing feedback data, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller/PCB to include a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold for feedback and power control purposes as taught by Stulen et al. and Beckman et al.
Regarding claims 3, 10, and 16, Hershberger et al. discloses having any suitable nickel or lithium chemistry cell [0088], Stulen et al. teaches 
Hershberger et al. discloses the claimed invention except having any suitable nickel or lithium chemistry cell batteries instead of CR123 cell and a CR2 battery cell. Beckman et al. shows that CR123 cell and a CR2 cell is an equivalent structure known in the art. Therefore, because these two batteries were art-recognized- equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute CR123 cell and a CR2 cell batteries for nickel or lithium chemistry or NiMH batteries, Li-ion batteries Ni-Cad.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 





/ROBERT F LONG/Primary Examiner, Art Unit 3731